Citation Nr: 1522567	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was later transferred to the RO in Phoenix, Arizona.   

In May 2014 the Veteran withdrew an appeal of a claim for a compensable initial disability rating for bilateral hearing loss.  Therefore that claim is no longer on appeal before the Board.  

The appeal of the reopened claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1966 rating decision, the RO denied claim of service connection for a back disorder.  The Veteran did not appeal the rating decision.
 
2.  Evidence received since the December 1966 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disorder, and it raises a reasonable possibility of substantiating the underlying claim. 
 

CONCLUSIONS OF LAW

1.  The December 1966 rating decision, which denied the Veteran's claim of service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a back disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Because the Board is reopening the claim, it is considered a full grant of the benefit sought and no discussion of VA's duties to notify and assist is necessary.

II. Petition to Reopen Claim of Entitlement to Service Connection

The Veteran originally filed a claim of service connection for residuals of a back injury in September 1966.  In a December 1966 rating decision, the RO denied the claim for service connection for a back disorder, on the basis that the evidence did not show complaints or treatment for a back condition; and that the evidence showed a mild kyphosis present but did not show clinical findings for a history of back injury in service.  

Kyphosis means the area of the vertebral column that is (normally) convex, or can mean an abnormally increased convexity in the curvature of the thoracic vertebral column as viewed from the side.  See Dorland's Illustrated Medical Dictionary 992 (32nd ed. 2012). 
 
The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision and that decision is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 
  
The evidence of record at the time of the December 1966 rating decision consisted of the Veteran's service treatment and personnel records and post-service medical/dental records and reports, including the report of a November 1966 VA examination.  

In August 2010, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for a back disorder.  

Since the December 1966 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records dated since December 1966; and lay statements of the Veteran and his spouse.  

The medical records received since December 1966 reflect treatment for low back spine symptoms.  In an October 2010 statement, Edward Rachlin, M.D. discussed the Veteran's report of injury in service and treatment received in the 1990s for spinal-related condition; and stated that there is a possibility that the condition and symptoms, as the Veteran described, lead to the eventual surgical procedure. 

Private treatment records, and lay statements from the Veteran and his spouse, received after December 1966, contain findings and other evidence addressing the question of the presence of a spine disorder and of whether the Veteran's diagnosed lumbar spine disorder is etiologically related to service.  

The additional records received since December 1966 includes evidence which was not previously on file that is not cumulative or redundant of the prior evidence on file, and which raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim must be reopened.

ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only the appeal is granted.


REMAND

The Veteran is seeking VA service connection for a back disorder.  

Service treatment records show no treatment for a back/spine condition.  Service treatment records show that at the time of his May 1946 discharge examination the Veteran reported defects he had, which consisted only of pilonidal sinus; and did not include any defects referable to an orthopedic back disorder.  On examination, the evaluation was normal for spine and extremities.

A July 1953 request to the Coast Guard for information associated with a claim for treatment for a psychiatric condition alleged in part that in April 1946 a tier of beds fell on the Veteran's back and he was treated on the U.S.S. New Bedford.

The Veteran's September 1966 claim for service connection for a back injury did not specify the incident or type of injury involved.

The report of an October 1966 VA examination shows that the examiner did not have access to the claim file.  The Veteran reported a history of contusion and abrasion injury of the back when scraped by a hammock bar in about February 1946 aboard the U.S.S. New Bedford.  He reported he was not hospitalized and was treated independently.  

On examination the examiner noted that the Veteran reported he was treated in sick bay and not treated on shore.  The Veteran reported complaints of pain between the shoulder blades.  The examiner made findings that the Veteran walked normally and his stance was normal.  The examiner found there was a mild kyphosis present; and no tenderness on percussion.  Motions of the neck and lumbar areas were full and easily accomplished.  X-ray examination was conducted, and the report concluded with a diagnosis of history of back injury with no clinical findings.

Private treatment records show treatment in 1997 for lumbar spine symptomatology.  A hospital discharge summary of treatment from June to July 1997 contains a history of chronic back pain treated with bed rest and chiropractic treatment; the Veteran aggravated the pain in mid June 1997 after lifting large water bottles and then hitting sixty golf balls at a driving range.  At that time the Veteran noticed severe pain in the left buttock, radiating down the leg.  During hospitalization he underwent lumbar laminotomy and discectomy at L4/5, and was discharged in improved condition.

During that hospitalization, a June 1997 operative report noted that the Veteran had a history of low back pain since December 1996 with a severe acute exacerbation two weeks before the present admission.  An MRI showed a large herniated disc at L4-5 and other symptomatology.  Preoperative diagnosis was lumbar radiculopathy.

A February 1998 treatment report from Patrick O'Leary, M.D., noted the Veteran had a long history of low back pain dating back at least five years.  He aggravated his back and developed left sciatica in mid June 1997 after lifting a large water bottle and then hitting many golf balls on a driving range.  While driving home he developed excruciating left sciatica, radiating pain from the buttock to the ankle.

An April 1998 operative record of surgery conducted by Dr. Leary shows a preliminary diagnosis of discitis L4-L5, possible osteomyelitis, instability L4-L5, status post discectomies. 

In an October 2010 statement, Dr. Rachlin discussed the Veteran's report of his back injury in service when a support bar above him smashed into his back when the bunk structure support chains collapsed; and discussed the later spine surgical treatment received in the 1990s for his spine condition.  Regarding the Veteran's reported inservice injury, Dr. Rachlin stated that "there is a possibility that" the "condition and symptom, as he described lead to the eventual surgical procedure." 

As reflected in statements dated in September 2010 from his spouse, the Veteran has asserted that his present back disorder is due to injury in service when some bunk beds collapsed and hit his back.  According to his spouse's statement, the Veteran did not report for sick bay because there was no one to relieve him at his post; and the Veteran has had a history of back problems since then and required three back surgeries later in life.   

Given the foregoing, an opinion is necessary on the question of whether the etiology of the Veteran's back/spine disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's lumbar spine symptomatology.  In this regard the RO should ask the Veteran for names and addresses of any private medical provider and for locations of VA medical facilities where he received treatment.  

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any thoracolumbar spine/back disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for VA examination by a neurosurgeon or orthopedic spine surgeon if available, otherwise an appropriate physician specialist to determine the nature, onset, and likely etiology of any back/thoracolumbar spine disorder.  The claims file and a copy of this decision should be made available to the examiner, who should review both in conjunction with this examination.  

After review of the evidence on file, and examining the Veteran, the examiner should identify any orthopedic or neurological thoracolumbar spine disorder present.  

For any orthopedic or neurological thoracolumbar spine disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the disorder: 

(a) had its onset in service; or 

(b) is otherwise related to service; or 

(c) if any arthritis of the spine or organic disease of the nervous system manifesting in a spine disability, was manifested within one year of discharge from service. 

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

4.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


